AMENDMENT TO LOAN AGREEMENT AND NOTE
 
This amendment (the "Amendment”), dated as of the date specified below, is by
and between the borrower (the "Borrower”) and the bank (the "Bank”) identified
below.
 
RECITALS
 
A. The Borrower and the Bank have executed a Loan Agreement (the "Agreement”)
dated DECEMBER 2, 2004 and the Borrower has executed a Note (the "Note”),
dated DECEMBER 2, 2004, either or both which may have been amended and replaced
from time to time, and the Borrower (and if applicable, certain third parties)
have executed the collateral documents which may or may not be identified in the
Agreement and certain other related documents (collectively the "Loan
Documents"), setting forth the terms and conditions upon which the Borrower may
obtain loans from the Bank from time to time in the stated amount of
$ 750,000.00  , as may be amended from time to time.
 
B. The Borrower has requested that the Bank permit certain modifications to the
Agreement and Note as described below.
 
C. The Bank has agreed to such modifications, but only upon the terms and
conditions outlined in this Amendment.


TERMS OF AGREEMENT


In consideration of the mutual covenants contained herein, and for other goad
and valuable consideration, the Borrower and the Bank agree as follows:
 
x Change in Maturity Date. If checked here, any references in the Agreement or
Note to the maturity date or date of final payment are hereby deleted and
replaced with “ NOVEMBER 30, 2009 “.
 
x Change in Maximum Loan Amount. If checked here, all references in the
Agreement and in the Note (whether or not numerically) to the maximum loan
amount are hereby deleted and replaced with "$1,500,000.00  “, which evidences
an additional $500,000.00 available to be advanced subject to the terms and
conditions of the Agreement and Note.
 
q Temporary Increase in Maximum Loan Amount. If checked here, notwithstanding
the maximum principal amount that may be borrowed from time to time under the
Agreement and Note, the maximum principal amount that may be borrowed thereunder
shall increase from $                             to
$                           effective
                                             through_________________________
annually.
On                                                            
 through____________ annually, the maximum principal amount that may be borrowed
thereunder shall revert to $                           and any loans outstanding
in excess of that amount will be immediately due and payable without further
demand by the Bank.
 
q Change in Multiple Advance Termination Date. If checked here, all references
in the Agreement and in the Note to the termination date for multiple advances
are hereby deleted and replaced with "_________________________”.
 
q Change in Payment Schedule. If checked here, effective upon the date of this
Amendment, any payment terms are amended as follows:

 
 

--------------------------------------------------------------------------------

 


x Change in Interest Rate.    If checked here, effective on the date of this
Amendment, interest payable under the Note is amended as follows:


The unpaid principal balance will bear interest at an annual rate described in
the interest Rate Rider attached to this Amendment.
 
q Change in Late Payment Fee. If checked here, subject to applicable law, if any
payment is not made on or before its due date, the Bank may collect a
delinquency charge of             % of the unpaid amount. Collection of the late
payment fee shall not be deemed to be a waiver of the Bank's right to declare a
default hereunder.
 
q                                                                                                     
                                       Change in Closing Fee. If checked here
and subject to applicable law, the Borrower will pay the Bank a closing fee of $
___________________  (apart from any prior closing fee) contemporaneously with
the execution of this Amendment. This fee is in addition to all other fees,
expenses and other amounts due hereunder.
 
q Change in Paid-In-Full Period. If checked here, all revolving loans under the
Agreement and the Note must be paid in full for a period of at least ___________
consecutive days during each fiscal year. Any previous Paid-in-Full provision is
hereby replaced with this provision.


Default Interest Rate. Notwithstanding any provision of this Note to the
contrary, upon any default or at any time during the continuation thereof
(including failure to pay upon maturity), the Bank may, at its option and
subject to applicable law, increase the interest rate on this Note to a rate of
5% per annum plus the interest rate otherwise payable hereunder. Notwithstanding
the foregoing and subject to applicable law, upon the occurrence of a default by
the Borrower or any guarantor involving bankruptcy, insolvency, receivership
proceedings or an assignment for the benefit of creditors, the interest rate
on this Note shall automatically increase to a rate of 5% per annum plus the
rate otherwise payable hereunder.


Effectiveness of Prior Documents. Except as specifically amended hereby, the
Agreement, the Note and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms. All warranties and
representations contained in the Agreement and the other Loan Documents are
hereby reconfirmed as of the date hereof. All collateral previously provided to
secure the Agreement and/or Note continues as security, and all guaranties
guaranteeing obligations under the Loan Documents remain in full force and
effect. This is an amendment, not a novation.


Preconditions to Effectiveness. This Amendment shall only become effective upon
execution by the Borrower and the Bank, and approval by any other third party
required by the Bank.


No Waiver of Defaults; Warranties. This Amendment shall not be construed as or
be deemed to be a waiver by the Bank of existing defaults by the Borrower,
whether known or undiscovered. All agreements, representations and warranties
made herein shall survive the execution of this Amendment.


Counterparts. This Amendment may be signed in any number of counterparts, each
of which shall be considered an original, but when taken together shall
constitute one document.


Authorization. The Borrower represents and warrants that the execution, delivery
and performance of this Amendment and the documents referenced herein are within
the authority of the Borrower and have been duly authorized by all necessary
action.


Transferable Record. The agreement and note, as amended, is a "transferable
record" as defined in applicable law relating to electronic transactions.
Therefore, the holder of the agreement and note, as amended, may, on behalf of
Borrower, create a microfilm or optical disk or other electronic image of the
agreement and note, as amended, that is an authoritative copy as defined in such
law. The holder of the agreement and note, as amended, may store the
authoritative copy of such agreement and note, as amended, in its electronic
form and then destroy the paper original as part of the holder's normal business
practices. The holder, on its own behalf, may control and transfer such
authoritative copy as permitted by such law.


Attachments. All documents attached hereto, including any appendices, schedules,
riders, and exhibits to this Amendment, are hereby expressly incorporated herein
by reference.
 
[SIGNATURE(S) ON NEXT PAGE]

 
 

--------------------------------------------------------------------------------

 
 
Dated as of November 13, 2008
 
Borrower name (Organization)
 
Itex Corporation
a Nevada Corporation 
   
By:
/s/ Steven White
Name and Title: Steven M. White, Chairman of the Board



Agreed to:
U.S. BANK N.A.
 
By:
/s/ Timothy J. Flynn
   
Name and Title: Timothy J. Flynn, Vice President


 
 

--------------------------------------------------------------------------------

 
 
INTEREST RATE RIDER


This Rider is made part of the Amendment to Loan Agreement and
Note               (the "Amendment”) dated NOVEMBER 13, 2008                by
the undersigned Borrower (the “Borrower”) in favor of U.S. Bank N.A. (the
"Bank”), as of the date identified below. The following interest rate
description is hereby added to the Amendment:


Interest on each advance hereunder shall accrue at an annual rate equal to
2.000% plus the
one-month LIBOR rate quoted by Bank from Reuters Screen LIBOR01 Page or any
successor
thereto, which shall be that one-month LIBOR rate in effect and reset each New
York Banking
Day, adjusted for any reserve requirement and any subsequent costs arising from
a change in
government regulation, such rate rounded up to the nearest one-sixteenth
percent. The term
‘New York Banking Day’ means any day (other than a Saturday or Sunday) on which
commercial
banks are open for business in New York, New York. Bank’s internal records of
applicable
interest rates shall be determinative in the absence of manifest error.
 
Dated as of November 13, 2008
 
Borrower name (Organization)
 
Itex Corporation
a Nevada Corporation
   
By:
/s/ Steven White
Name and Title: Steven M. White, Chairman of the Board

 
 
 

--------------------------------------------------------------------------------

 
 
ADDENDUM TO REVOLVING CREDIT AGREEMENT AND NOTE


This Addendum is made part of the Revolving Credit Agreement and Note (the
“Agreement”) made and entered into by and between the undersigned borrower (the
“Borrower”) and the undersigned bank (the “Bank”) as of the date identified
below. The warranties, covenants and other terms described below are hereby
added to the Agreement.


Amendments to Financial Information and Reporting Requirements. Financial
information and reporting requirements set forth in the Agreement are modified,
added, deleted or restated as more specifically set forth below. Financial
information and reporting requirements which are not modified, restated or
deleted below shall remain in full force and effect. Financial terms used in the
Amendment which are not specifically defined in the Agreement shall have the
meanings ascribed to them under generally accepted accounting principles. For
any Borrower or Guarantor who does not have a separate fiscal year end for tax
reporting purposes, the fiscal year will be deemed to be the calendar year.


Modification of Borrower Financial Information and Reporting. All Borrower
financial information and reporting requirements, whether set forth below or in
the Agreement, will be provided by Borrower, in form and content acceptable to
Bank, pertaining to Borrower.


Additional or Modified Financial Information and Reporting Requirements. The
following financial information and reporting requirements are hereby added or
restated:


Annual Financial Statements. Not later than 90 days after the end of each fiscal
year, annual financial statements, audited by a certified public accounting firm
acceptable to Bank.


Deletion of Financial Information and Reporting Requirements. The following
financial information and reporting requirements are hereby deleted from the
Agreement, as previously amended: Borrowing Base, Borrowing Base Certificate and
Agings of Accounts Receivable.




Dated as of November 13,2008 


Borrower name (Organization)


Itex Corporation
a Nevada Corporation
   
By:
/s/ Steven White
Name and Title: Steven M. White, Chairman of the Board

 
 
Agreed to:
U.S. BANK N.A.
   
By:
/s/ Timothy J. Flynn
 
Name and Title: Timothy J. Flynn, Vice
President

 
 
 

--------------------------------------------------------------------------------

 